     Case 5:20-cv-00570-FMO-SP Document 26 Filed 11/13/20 Page 1 of 1 Page ID #:219




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11    RAUL URIARTE-LIMON,                       )   Case No. ED CV 20-0570 FMO (SPx)
                                                )
12                       Plaintiff,             )
                                                )
13                 v.                           )   JUDGMENT
                                                )
14    NICOLAS G. CANO, et al.,                  )
                                                )
15                       Defendants.            )
                                                )
16                                              )

17          Pursuant to the Court’s Order Dismissing Action Without Prejudice, IT IS ADJUDGED

18    THAT the above-captioned action is dismissed without prejudice.

19    Dated this 13th day of November, 2020.

20

21                                                                    /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
